DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/396161 filed in which claims 1-20 are presented for examination.
	
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al (WO 2021/231507 A1) (Citation from US Provisional 63/024,477).

Regarding claim 1, Bagheri teaches a method for selection of physical uplink shared channels (PUSCHs), comprising: a user equipment device (UE), 
configuring a first PUSCH and a second PUSCH, wherein the first PUSCH corresponds to a first configured grant, and wherein the second PUSCH corresponds to a second configured grant or is scheduled by a physical downlink control channel (PDCCH) on a serving cell, determining that at least one transmission occasion associated with the first PUSCH overlaps in time with at least one transmission occasion associated with the second PUSCH; and dropping, based on a priority of the first PUSCH being higher than a priority of the second PUSCH, one or more transmissions scheduled for the second PUSCH (Bagheri: Pages 8-9: UE configured with Configured Grant PUSCH with high priority and PUSCH scheduled by PDCCH and both PUSCH overlap in time; UE cancels PUSCH scheduled by PDCCH).  

Regarding Claim 10, Bagheri teaches an apparatus (Bagheri: UE as in Figs. 1-2 of the Drawing), comprising: a memory; and a processing element in communication with the memory, wherein the processing element is configured to configure a first physical uplink shared channel (PUSCH) and a second PUSCH, wherein the first PUSCH corresponds to a first configured grant, and wherein the second PUSCH is scheduled by a physical downlink control channel (PDCCH) on a serving cell; determine that at least one transmission occasion associated with the first PUSCH overlaps in time with at least one transmission occasion associated with the second PUSCH; and drop transmissions scheduled for the second PUSCH that overlap in time with transmissions scheduled for the first PUSCH (Bagheri: Pages 8-9: UE configured with Configured Grant PUSCH with high priority and PUSCH scheduled by PDCCH and both PUSCH overlap in time; UE cancels PUSCH scheduled by PDCCH).  

Regarding claim 15, Bagheri teaches a user equipment device (UE) (Bagheri: UE as in Figs. 1-2 of the Drawing), comprising: Atty. Dkt. No.: 2888-11501Page 62 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.at least one antenna; at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT); and one or more processors coupled to the at least one radio, wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications; wherein the one or more processors are configured to cause the UE to: 
determine that at least one transmission occasion associated with a configured grant physical uplink shared channel (PUSCH) overlaps in time with at least one transmission occasion associated with a dynamic grant PUSCH (Bagheri: Pages 8-9: UE configured with Configured Grant PUSCH with high priority and PUSCH scheduled by PDCCH and both PUSCH overlap in time); and 
transmitting, when an actual repetition in the configured grant PUSCH does not overlap in time with an actual repetition in the dynamic grant PUSCH, the actual repetition in the configured grant (Bagheri: Page 9, in case of PUSCH repetitions, overlapping handling performed separately. See also Page 7).  

Regarding claims 2, 11 and 16, Bagheri teaches wherein transmissions scheduled for the second PUSCH are dropped starting with a first symbol of a repetition of the second PUSCH which overlaps in time with one or more repetitions of the first PUSCH (Bagheri: Page 6 and Pages 8-9, cancellation applied to PUSCH repetitions).  

Regarding claims 3 and 12, Bagheri teaches wherein, for each respective repetition of the second PUSCH, transmissions scheduled for the second PUSCH are dropped starting with a first symbol of the respective repetition of the second PUSCH which overlaps in time with one or more repetitions of the first PUSCH (Bagheri: Page 6 and Pages 8-9, cancellation applied to PUSCH repetitions).  

Regarding claims 5 and 14, Bagheri teaches wherein the first PUSCH is associated with a first priority level, wherein the second PUSCH is associated with a second priority level, wherein the first priority level is associated with a high priority, and wherein the second priority level is associated with one of low priority or no priority (Bagheri: Pages 8-9: UE configured with Configured Grant PUSCH with high priority and PUSCH scheduled by PDCCH and both PUSCH overlap in time; UE cancels PUSCH scheduled by PDCCH).
  
Regarding claims 6, 7, 17 and 18, Bagheri teaches wherein the first PUSCH is one of a PUSCH with slot aggregation, a PUSCH with repetition type A, or a PUSCH with repetition type B; wherein the second PUSCH is one of a PUSCH with slot aggregation, a PUSCH with repetition type A, or a PUSCH with repetition type B (Bagheri: Pages 12-13).  
Regarding claim 8, Bagheri teaches the UE, transmitting at least a portion of transmissions scheduled for the second PUSCH that do not time overlap with transmissions scheduled for the first PUSCH (Bagheri: Pages 8-9).  

Regarding claim 9, Bagheri teaches the UE, skipping at least a portion of transmissions scheduled for the second PUSCH that do not time overlap with transmissions scheduled for the first PUSCH (Bagheri: Pages 8-9).  

Regarding claim 19, Bagheri teaches wherein the UE supports interlaced transmissions (Bagheri: PUSCH transmissions multiplexed/interlaced).  

Regarding claim 20, Bagheri teaches Atty. Dkt. No.: 2888-11501Page 63 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the one or more processors are further configured to cause the UE to: check, on a repetition-by-repetition basis, each actual repetition in the configured grant PUSCH with each actual repetition in the dynamic grant PUSCH to determine whether or not repetitions overlap in time (Bagheri: Page 9, in case of PUSCH repetitions, the overlapping handling is performed for each PUSCH repetition separately).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478